Citation Nr: 0433139	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  96-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Armando A. Cardona, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a psychiatrist


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1979 to 
July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied the veteran's petition to reopen his previously 
denied claims for service connection for back and psychiatric 
disorders.  

(The de novo claims for service connection for back and 
psychiatric disorders will be addressed in the REMAND portion 
of this decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  In an October 1994 decision, the RO continued previous 
denials of service connection for back and psychiatric 
disorders.  Although notified of the decision on the 
following day in the same month, the veteran did not initiate 
an appeal of the denial.  

3.  The evidence received since the RO's October 1994 
continued denial of service connection for back and 
psychiatric disorders is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for back and psychiatric disorders.  


CONCLUSIONS OF LAW

1.  The RO's October 1994 decision that continued previous 
denials of service connection for back and psychiatric 
disorders is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

2.  The evidence received since the RO's October 1994 
determination is new and material, and the claims for service 
connection for back and psychiatric disorders is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the issues of whether new and material evidence 
has been received sufficient to reopen the previously denied 
claims of entitlement to service connection for back and 
psychiatric disorders.  This is so because the Board is 
taking action favorable to the veteran, and a decision at 
this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

In an October 1994 rating action, the RO continued previous 
denials of the issues of entitlement to service connection 
for back and psychiatric disorders.  With regard to the claim 
for a back disability, the veteran asserted at the time of 
the October 1994 decision that he had such a disorder as a 
result of an injury sustained to his back during his active 
military duty.  Specifically, he reported that, in 1984, he 
fell down some stairs and hurt his back but did not report to 
sick call.  

Relevant evidence available at that time, included service 
medical records reflecting treatment for back and groin pain.  
The April 1986 separation examination demonstrated that the 
veteran's spine was normal.  

Relevant VA and private medical records reflect post service 
treatment for back disability.  A September 1993 Board 
decision determined that new and material evidence had not 
been submitted since the last denial of service connection 
for a back disability and did not reopen the claim.  
Following the denial, additional clinical records were 
received reflecting treatment for back problems.  

In the October 1994 decision, the RO considered this relevant 
evidence.  In particular, the RO determined that the 
additional records showing current treatment for back 
problems were not new and material and in fact were 
cumulative to evidence previously of record.  It was pointed 
out that there was no new evidence associating current back 
disability to service.  As such, the RO continued the 
previous denials of service connection for a back disorder.  

With regard to the claim for a psychiatric disorder, the 
veteran asserted at the time of the October 1994 rating 
action that he had such a disability which originated during 
his active military duty.  

Relevant evidence available at that time, included service 
medical records reflecting treatment for emotional problems, 
but no diagnoses of chronic psychiatric disability.  The 
April 1986 separation examination demonstrated that the 
veteran's psychiatric system was normal.  

Relevant VA and private medical records reflect post service 
treatment for psychiatric disability.  A private medical 
record dated in November 1993 reflected a diagnosis of a 
schizoaffective disorder with moderate anxiety.  A September 
1993 Board decision determined that new and material evidence 
had not been submitted since the last denial of service 
connection for a psychiatric disability and did not reopen 
the claim.  Following the denial, additional clinical records 
were received reflecting treatment for psychiatric problems.  

In the October 1994 decision, the RO considered this relevant 
evidence.  In particular, the RO determined that the 
additional records showing current treatment for psychiatric 
problems were not new and material and in fact were 
cumulative to evidence previously of record.  It was pointed 
out that there was no new evidence associating current 
psychiatric disability to service.  As such, the RO continued 
the previous denials of service connection for a psychiatric 
disability.  

The RO's October 1994 denial of service connection for back 
and psychiatric disabilities is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  See also, 
Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to petitions to reopen finally decided claims 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
back and psychiatric disabilities in the present case was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.  

Additional evidence received since the prior final denial of 
service connection for a back disability in the present case 
includes a December 1994 report by a private neurologist 
diagnosing chronic lumbar syndrome with bilateral L5 and S1 
radiculopathies as well as a small central disc protrusion at 
L5-S1.  Significantly, this physician concluded that, 
"[b]ased on a well documented history of low back symptoms 
with onset while at the army, persisting until the present, 
severe at times and strong enough to require treatment 
consistently, including repeated studies confirming the same 
findings all throughout these years, it is my professional 
opinion that this patient's lumbar condition is service 
connected."  Moreover, in a report received at the RO in 
August 2001, another private clinical neurologist expressed 
his opinion that the veteran's bilateral L5-S1 radiculopathy 
"is etiologically related to the symptomatology manifested 
during military service as to numbness of legs and back pain.  
The symptoms were found to be chronic in nature leaving 
chronic residuals at separation."  

As previously noted in this decision, in October 1994, the RO 
continued previous denials of service connection for a back 
disability on the basis that the relevant evidence available 
did not support a finding that the veteran had a back 
disability associated with his service, including the acute 
in-service episode of back pain.  Significantly, the 
additional evidence received since the RO's October 1994 
decision reflects continued post-service back treatment, 
including two opinions from private physicians who believe 
that the veteran's current back disabilities are related to 
his active military duty.  As such, the Board finds that 
these post-service medical reports are clearly probative of 
the central issue in the veteran's case for service 
connection for a back disability.  These reports bear 
directly and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and, are 
so significant that they must be considered in order to 
decide fairly the merits of the claim for service connection 
for a back disability.  See, 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Additional evidence received since the prior final denial of 
service connection for a psychiatric disorder in October 1994 
in the present case includes medical records reflecting 
post-service psychiatric treatment.  Specifically, in reports 
dated in December 1993 and January 2000, a private 
psychiatrist expressed his opinion that the approximate onset 
of the veteran's schizophrenia is 1979.  Further, in an 
undated document received at the RO in February 1995, this 
private psychiatrist specifically concluded that the 
veteran's "psychiatric condition is service related."  
Also, at the personal hearing conducted before a hearing 
officer at the RO in April 1998, this private psychiatrist 
reiterated his belief that the veteran's psychiatric 
condition originated in 1979.  See, hearing transcript (T.) 
at 7-30.  

As previously noted in this decision, in October 1994, the RO 
continued previous denials of service connection for a 
psychiatric disorder on the basis that the relevant evidence 
available did not support a finding that the veteran had a 
psychiatric disorder related to his service, including the 
acute in-service episode of treatment for an immature 
personality disorder.  Significantly, the additional evidence 
received since the RO's October 1994 decision reflects 
continued post-service psychiatric treatment, including 
several opinions from a private psychiatrist who believes 
that the veteran's current psychiatric disorder (which has 
been characterized as schizophrenia) is related to his active 
military duty.  As such, the Board finds that these 
post-service medical reports are clearly probative of the 
central issue in the veteran's case for service connection 
for a psychiatric disorder.  These reports bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and, are so significant 
that they must be considered in order to decide fairly the 
merits of the claim for service connection for a psychiatric 
disability.  See, 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the last final denial of service connection 
for back and psychiatric disabilities in October 1994 is new 
and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for back and psychiatric disorders.  See, 38 U.S.C.A. § 5108 
and 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  




ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a back disability, the appeal is granted to this extent 
only.  

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder, the appeal is granted to this 
extent only.  


REMAND

Included in the claims folder are copies of August 1992 and 
April 1995 disability decisions from the Social Security 
Administration (SSA).  According to these determinations, the 
SSA found the veteran to be disabled as a result of severe 
mental and musculoskeletal impairments.  Significantly, the 
medical records used in support of these decisions have not 
been obtained and associated with the veteran's claims 
folder.  A remand of the veteran's claims for service 
connection for back and psychiatric disorders is necessary, 
therefore, to accord the RO an opportunity to procure any 
such available records and to associate them with the claims 
file.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should obtain copies of the 
evidence used in support of the August 
1992 and April 1995 SSA decisions.  All 
available documents should be associated 
with the veteran's claims folder.  

2.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for back and psychiatric 
disorders.  If the decisions remain in 
any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



